                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 PAVEL LIFCHITS,                                    *
                                                    *
                Plaintiff,                          *
                                                    *
                v.                                  *             C.A. No. 18-12637-ADB
                                                    *
 INTEGON NATIONAL INSURANCE                         *
 CO., et al.,                                       *
                                                    *
                Defendants.                         *

                                              ORDER

BURROUGHS, D.J.

       On January 9, 2020, pro se plaintiff Pavel Lifchits appealed this Court’s Order denying

his motion for default judgment. See Dkt No. 37. With the appeal, plaintiff filed a motion for

leave to appeal in forma pauperis. See Dkt No. 39.

       Generally, only final decisions of a district court can be appealed. See 28 U.S.C. § 1291.

The denial of a motion for a default judgment is not immediately appealable. See Kelley v.

Duboise, No 94-1809, 1995 WL 357895, at *1 (1st Cir. 1995) (citing Bird v. Reese, 875 F.2d

256, 256 (9th Cir. 1989). Here, Plaintiff filed a notice of appeal without seeking leave to file an

interlocutory appeal with the court of appeals. As a result, the appeal is improperly before the

First Circuit. While a district court may certify an immediate appeal of an interlocutory order if

the court finds that (1) the order “involves a controlling question of law,” (2) “as to which there

is substantial ground for difference of opinion,” and (3) “an immediate appeal from the order

may materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b), that is

not the case here. Plaintiff did not request certification. Nor does this case fall within the narrow
collateral order doctrine. See Behrens v. Pelletier, 516 U.S. 299, 305 (1996). There is thus no

need to proceed in forma pauperis for an appeal the First Circuit lacks jurisdiction to consider.

      Under the federal in forma pauperis statute, “[a]n appeal may not be taken in forma

pauperis if the trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. §

1915(a)(3). Regardless of any subjective good faith on the part of the appellant, “good faith”

within the meaning of 28 U.S.C. § 1915(a)(3) is only demonstrated when a litigant seeks

“appellate review of any issue not frivolous.” Coppedge v. United States, 369 U.S. 438, 445

(1962). An appeal is frivolous “where it lacks an arguable basis either in law' or in fact.”

Neilzke v. Williams, 490 U.S. 319, 325 (1989). Because plaintiff has appealed a non-final order,

the appeal is frivolous.

        Accordingly, plaintiff’s motion for leave to appeal in forma pauperis is DENIED. The

Court certifies that the appeal is not taken in good faith. The Clerk shall transmit a copy of this

Order to the United States Court of Appeals for the First Circuit.

        SO ORDERED.

January 22, 2020                                                /s/ Allison D. Burroughs
                                                                ALLISON D. BURROUGHS
                                                                U.S. DISTRICT JUDGE




                                                   2
